Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 16-cv-00489-CMA-NYW

   JAMES R. DAWSON, JR.,

         Plaintiff,

   v.

   JEFF ARCHAMBEAU, CEO of Colorado Health Partners,
   RICK RAEMISCH, Executive Director of the Colorado Department of Corrections,
   SUSAN TIONA, Chief Medical Officer of the Colorado Department of Corrections,
   C. IRELAND, FCF Health Providers,
   T. SICOTTE, and
   R. FRICKEY,

         Defendants.


         ORDER GRANTING DEFENDANT FRICKEY’S MOTION FOR SUMMARY
                              JUDGMENT


         This matter is before the Court on Defendant Nurse Practitioner Robert Frickey’s

   Motion for Summary Judgment on the Issue of Exhaustion (the “Motion” or “Motion for

   Summary Judgment”), wherein Mr. Frickey asserts that he is entitled to summary

   judgment on Plaintiff’s remaining claim against him because Plaintiff failed to exhaust

   his administrative remedies with respect to that claim. See generally (Doc. # 243). For

   the reasons that follow, the Court grants the Motion.

                                    I.     BACKGROUND

   A.    FACTUAL BACKGROUND

         Plaintiff, Mr. James R. Dawson, Jr., is an inmate in the custody of the Colorado
Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 2 of 14




   Department of Corrections (“CDOC”) who has Hepatitis C. Between 2014 and 2015, Mr.

   Dawson sought medical treatment while incarcerated at Fremont Correctional Facility

   from various CDOC medical care providers. Relevant to the instant Motion, Mr. Dawson

   had one appointment with Mr. Frickey, a CDOC nurse practitioner, on January 24, 2014.

   At his appointment with Mr. Frickey, Mr. Dawson requested a discussion of treatment

   options for Hepatitis C and requested that a diagnostic colonoscopy be rescheduled.

   Mr. Dawson alleges, and Mr. Frickey denies, that he informed Mr. Frickey that he was

   experiencing disabling abdominal pain.

            Mr. Dawson filed three sets of grievances with CDOC that relate to his medical

   care.1 Mr. Dawson filed Grievance C-FF13/14-00050863 (“First Grievance”) on January

   13, 2014, prior to his appointment with Mr. Frickey. The First Grievance concerned

   deliberate indifference to Mr. Dawson’s medical needs related to inadequate

   preparation for a scheduled colonoscopy. Therein, Mr. Dawson requested, in part, that

   the colonoscopy be rescheduled with proper preparation.2 CDOC denied Mr. Dawson’s


   1 The Third Grievance—Grievance CFF 15/16-00084024-2—is not relevant to the instant
   Motion. It concerns “discrimination in violation of the Fourteenth Amendment,” and summary
   judgment entered in favor of Mr. Frickey on Mr. Dawson’s Fourteenth Amendment claim against
   him. Accordingly, the Court limits its discussion to the First and Second Grievances herein.
   2   The First Grievance reads as follows:
            On 1/6/14, I was given an inadequate amount of laxative and fraudulent
            instructions on how and when to use the inadequate laxative for a scheduled
            colonoscopy. On 1/7/14, when I went to get my colonoscopy, I was informed by
            hospital medical staff that due to inadequate prep being given to me by FCF
            medical staff that my colonoscopy could not be performed. My father had colon
            cancer, polyps were found during my last colonoscopy five years ago, and I
            recently discovered blood in my stool.
            My requested remedy is to be rescheduled for my colonoscopy, receive the proper
            preparation, and given the names of the nurses responsible for the inadequate
            colonoscopy laxative give to me on 1/6/2014. . . .

                                                  2
Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 3 of 14




   First Grievance at all three steps of the grievance process, culminating in a letter from

   Step 3 Grievance Officer Anthony A. DeCesaro on March 20, 2014. See generally (Doc.

   # 270-1 at 7–10). The letter stated, in part, as follows:

          You met with a provider on 1/29/14 and another request for a colonoscopy
          was made on your behalf. Your treatment appears to be adequate and
          appropriate for your condition. . . . I do not find that DOC was or is
          deliberately indifferent to your medical condition and therefore cannot
          recommend any relief in this matter. . . . This is the final administrative
          response in this matter and you have exhausted your administrative
          remedies.

   (Id. at 10.)

          Mr. Dawson filed a second grievance related to medical care with CDOC on

   August 19, 2015. (Id. at 11.) Grievance C-FF15/16-00079119 (“Second Grievance”)

   concerns deliberate indifference to a serious medical need stemming from a lack of

   Hepatitis C monitoring and a delay in the determination of Mr. Dawson’s request to

   receive a new Hepatitis C medication.3 Mr. Dawson requested Hepatitis C treatment

   and that he be informed of his status for medication. CDOC denied Mr. Dawson’s

   Second Grievance at all steps of the grievance process. Mr. DeCesaro issued a letter to

   Mr. Dawson on October 19, 2015, in which he explained that Mr. Dawson was being

   assessed to determine the appropriate treatment program for him, in accordance with

   Hepatitis C treatment protocol. (Id. at 14.) Mr. DeCesaro denied Mr. Dawson’s request




   (Doc. # 270-1 at 7.)

   3Therein, Mr. Dawson grieved that he “had not received any type of Hep-C monitoring in two
   years.” (Id.) With respect to the new Hepatitis C medication, Mr. Dawson stated that he was
   advised by FCF Medical Staff to contact Mental Health to inquire about his approval for the new
   Hepatitis C treatment and that he had received no answer.

                                                  3
Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 4 of 14




   for relief and stated “[t]his is the final administrative response in this matter and you

   have exhausted your administrative remedies.” (Id.)

   B.     PROCEDURAL HISTORY

          Mr. Dawson initiated this case with his Prisoner Complaint on February 25, 2016.

   (Doc. # 1.) In his Amended & Supplemental Prisoner Complaint, Mr. Dawson brings the

   following claims under 42 U.S.C § 1983 for various constitutional violations:

          1)     Claim One – that Mr. Raemisch, Dr. Tiona, and Mr. Archambeau violated
                 his right to equal protection by creating, implementing, and applying a
                 discriminatory policy to delay and deny him a cure for Hepatitis C, while
                 providing a cure to other similarly situated inmates (Fourteenth
                 Amendment), and that said defendants were deliberately indifferent to his
                 serious medical needs (Eighth Amendment);

          2)     Claim Two - that Dr. Ireland, Ms. Sicotte, Mr. Frickey, and Ms. Hibbs were
                 deliberately indifferent to his serious medical needs, in failing to monitor
                 his Hepatitis C and in failing to provide any treatment for acute symptoms
                 of that disease (Eighth Amendment); and

          3)     Claim Three - that Dr. Ireland, Ms. Sicotte, Mr. Frickey, and Ms. Hibbs
                 violated his due process rights by failing to follow the Clinical Standards
                 for treatment of his Hepatitis C (Fourteenth Amendment).

   See generally (Doc. # 102).

          On March 30, 2018, Judge Marcia Krieger granted summary judgment in favor of

   all Defendants on all claims. (Doc. # 186.) The Tenth Circuit affirmed Judge Krieger’s

   grant of summary judgment on Claim Three, the portion of Claim One alleging a

   Fourteenth Amendment violation, and Plaintiff’s Eighth Amendment claims to the extent

   they concerned Mr. Dawson’s ongoing need for Hepatitis C treatment. (Doc. # 202);

   Dawson v. Archambeau, 763 F. App'x 667, 672 (10th Cir. 2019). The Tenth Circuit

   reversed, in relevant part, the grant of summary judgment to the medical provider

   Defendants, including Mr. Frickey, on Mr. Dawson’s Eighth Amendment claim that they

                                                 4
Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 5 of 14




   were deliberately indifferent to Mr. Dawson’s serious medical needs in failing to provide

   any treatment for the acute symptoms he reported. Dawson, 763 F. App’x at 673. The

   Tenth Circuit remanded the claims to the district court for further consideration.

          On remand, Judge Krieger granted summary judgment to Defendants

   Archambeau, Raemisch, and Tiona on the remaining Eighth Amendment claims against

   them and ordered that Mr. Dawson’s Eighth Amendment claims that Defendants

   Ireland, Sicotte, Frickey, and Hibbs4 were deliberately indifferent to his serious medical

   needs in failing to provide any treatment for his reported acute pain shall proceed to

   trial. See (Doc. # 214 at 27–28). Accordingly, Mr. Dawson’s only remaining claim

   against Mr. Frickey relates to Mr. Frickey’s alleged failure to provide treatment for Mr.

   Dawson’s acute abdominal pain under the Eighth Amendment.

          On February 3, 2020, Mr. Frickey moved this Court for leave to file the instant

   Motion for Summary Judgment on the Issue of Exhaustion, which the Court granted.

   See (Doc. # 226); (Doc. # 242). Mr. Frickey filed the Motion on April 24, 2020. (Doc. #

   243.) Thereafter, Mr. Dawson moved the Court to order Mr. Frickey to produce the

   medical grievances he filed between April 2, 2014, and April 2, 2015. (Doc. # 254.) In

   response, Mr. Frickey noted that Mr. Dawson did not file any grievances during the time

   frame requested. (Doc. # 259 at 2.) Nonetheless, Mr. Frickey produced three

   grievances, which he explained were “the only medically-related grievances which

   Plaintiff submitted to the CDOC during the time period of December 2011 through


   4Ms. Hibbs and all claims asserted against her have since been dismissed with prejudice. On
   May 15, 2020, Magistrate Judge Nina Y. Wang construed Plaintiff’s Motion to Dismiss
   Defendant D. Hibbs as a self-effectuating dismissal of Ms. Hibbs pursuant to Fed. R. Civ. P.
   41(a)(1)(A)(ii). See (Doc. ## 246, 250).

                                                 5
Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 6 of 14




   August 2016.” (Id. at 2); see generally (Doc. # 259-1). Counsel for Mr. Dawson entered

   their appearances in June 2020, and filed a Response to Defendant Frickey’s Motion on

   July 9, 2020. (Doc. # 270.) Mr. Frickey filed a Reply. (Doc. # 273.)

                                   II.    LEGAL STANDARDS

          Summary judgment is warranted when “the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

   disposition of the claim under the relevant substantive law. Wright v. Abbott Labs., Inc.,

   259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

   that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

   Muskogee, Okl., 119 F.3d 837, 839 (10th Cir. 1997). When reviewing a motion for

   summary judgment, a court must view the evidence in the light most favorable to the

   non-moving party. See id. However, conclusory statements based merely on conjecture,

   speculation, or subjective belief do not constitute competent summary judgment

   evidence. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

          The moving party bears the initial burden of demonstrating the absence of a

   genuine dispute of material fact and entitlement to judgment as a matter of law. Id. In

   attempting to meet this standard, a movant who does not bear the ultimate burden of

   persuasion at trial does not need to disprove the other party’s claim; rather, the movant

   need simply point out to the Court a lack of evidence for the other party on an essential

   element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th

   Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). Conversely, if the



                                                  6
Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 7 of 14




   movant has the burden of proof, a more stringent summary judgment standard applies;

   the movant must establish all essential elements of the issue as a matter of law before

   the nonmovant can be obligated to bring forward any specific facts alleged to rebut the

   movant's case. Pelt v. Utah, 539 F.3d 1271, 1280 (10th Cir. 2008) (citation omitted).

          Once the movant has met its initial burden, the burden shifts to the nonmoving

   party to “set forth specific facts showing that there is a genuine issue for trial.” Anderson

   v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). The nonmoving party may not simply

   rest upon its pleadings to satisfy its burden. Id. Rather, the nonmoving party must “set

   forth specific facts that would be admissible in evidence in the event of trial from which a

   rational trier of fact could find for the nonmovant.” Adler, 144 F.3d at 671. Stated

   differently, the party must provide “significantly probative evidence” that would support a

   verdict in his favor. Jaramillo v. Adams Cty. Sch. Dist. 14, 680 F.3d 1267, 1269 (10th

   Cir. 2012). “To accomplish this, the facts must be identified by reference to affidavits,

   deposition transcripts, or specific exhibits incorporated therein.” Id.

                                        III.   ANALYSIS

          Defendant Frickey moves for summary judgment on the basis that Plaintiff failed

   to exhaust his administrative remedies as to the only remaining claim against Mr.

   Frickey—i.e., that Mr. Frickey was deliberately indifferent to Plaintiff’s complaints of

   acute abdominal pain under the Eighth Amendment. Plaintiff responds that Mr. Frickey

   has not met his initial burden on summary judgment because his Motion relies on a

   deficient affidavit from CDOC Step 3 Grievance Officer DeCesaro. Mr. Dawson argues

   in the alternative that the First and Second Grievances create a genuine issue of



                                                 7
Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 8 of 14




   material fact as to whether he exhausted his administrative remedies with respect to his

   remaining claim against Mr. Frickey. (Doc. # 36 at 7, 12.) The Court finds that Plaintiff

   has failed to raise any genuine issues of material fact for trial with respect to

   administrative exhaustion. Thus, Defendant Frickey is entitled to summary judgment.

   A.     APPLICABLE LAW – EXHAUSTION

          The Prison Litigation Reform Act of 1995 (“PLRA”) provides, in relevant part, that:

   “[n]o action shall be brought with respect to prison conditions under section 1983 of this

   title, or any other Federal law, by a prisoner confined in any jail, prison, or other

   correctional facility until such administrative remedies as are available are exhausted.”

   42 U.S.C. § 1997e(a). Exhaustion of administrative remedies is a precondition to filing

   suit and “applies to all prisoners seeking redress for prison circumstances or

   occurrences.” Porter v. Nussle, 534 U.S. 516, 520 (2002). This exhaustion requirement

   “is mandatory, and the district court [is] not authorized to dispense with it.” Beaudry v.

   Corr. Corp. of Am., 331 F.3d 1164, 1167 n. 5 (10th Cir. 2003); see also Jones v. Bock,

   549 U.S. 199, 211 (2007) (“There is no question that exhaustion is mandatory under the

   PLRA and that unexhausted claims cannot be brought in court.”). “Failure to exhaust

   under the PLRA is an affirmative defense.” Tuckel v. Grover, 660 F.3d 1249, 1254 (10th

   Cir. 2011) (citing Jones v. Bock, 549 U.S. 199, 212 (2007)). “Defendants thus bear the

   burden of asserting and proving that the plaintiff did not utilize administrative

   remedies.” Id.

          To satisfy the exhaustion requirement, a plaintiff “must complete the

   administrative review process in accordance with the applicable procedural rules—rules



                                                 8
Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 9 of 14




   that are defined not by the PLRA, but by the prison grievance process itself.” Jones, 549

   U.S. at 218 (internal citations and quotation marks omitted). Thus, a plaintiff is required

   to comply with an “agency’s deadlines and other critical procedural rules,” Woodford,

   548 U.S. at 90, by “using all the steps that the agency holds out, and doing so properly

   (so that the agency addresses the issues on the merits).” Id. (quoting Pozo v.

   McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002) (emphasis in original)). The Tenth

   Circuit has held that, absent notice to the plaintiff of what specific information must be

   included in a grievance, “a grievance satisfies § 1997e(a)'s exhaustion requirement so

   long as it provides prison officials with enough information to investigate and address

   the inmate's complaint internally.” Kikumura v. Osagie, 461 F.3d 1269, 1285 (10th Cir.

   2006), overruled on other grounds by Robbins v. Oklahoma, 519 F.3d 1242, 1246–47

   (10th Cir. 2008).

   B.     ANALYSIS

          1.     Mr. Frickey is Entitled to Summary Judgment

          CDOC Administrative Regulation 850-04 (“AR 850-04”) governs the submission

   and review of CDOC grievances. See (Doc. # 243-3). It includes three levels of review,

   designated Steps 1 through 3. Under the regulations, a “Step 1 Grievance must be filed

   no later than 30 calendar days from the date the offender knew, or should have known,

   of the facts given rise to the grievance.” AR 850-04(IV)(F)(1)(a). Moreover, “[t]he

   grievance shall clearly state the basis for the grievance and the relief requested in the

   space provided on the [Colorado Department of Corrections Offender Grievance] form.”

   AR 850-04(IV)(D)(9)(b). The Grievance Form, in turn, instructs the individual to “[c]learly



                                                9
Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 10 of 14




    state [the] basis for grievance or grievance appeal” and to “[s]tate specifically what

    remedy [he or she] is requesting[.]” See, e.g., (Doc. # 270-1 at 7 (First Grievance)).

           Mr. Frickey submitted with his Motion for Summary Judgment the Affidavit of

    Step 3 Grievance Officer Anthony DeCesaro. (Doc. # 243-2.) Mr. DeCesaro is the

    custodian of records for Step 3 grievances. (Id. at 1.) Therein, Mr. DeCesaro states that

    he reviewed CDOC’s records concerning the grievances filed by Mr. Dawson and found

    that Mr. Dawson failed to submit any grievances concerning his allegations that “former

    CDOC Nurse Practitioner Robert Frickey violated his Eighth Amendment rights by being

    deliberately indifferent to his medical needs, specifically, regarding complaints of

    disabling abdominal pain that he alleges he made during a medical appointment on

    January 29, 2014.” (Id. at 4.)

           Mr. Dawson asserts that Mr. DeCesaro conducted an overly narrow review of

    CDOC records and that, therefore, his Affidavit cannot be relied on to establish that Mr.

    Dawson failed to exhaust his administrative remedies as a matter of law. However, the

    undisputed facts demonstrate that Mr. Dawson failed to file a grievance within 30 days

    of his single appointment with Mr. Frickey, as required by AR 850-04.5 Moreover, the



    5 A district court “may take judicial notice of documents in the public record, including the court's
    own docket.” Squires ex rel. Squires v. Goodwin, 829 F. Supp. 2d 1041, 1053 (D. Colo. 2011)
    (citing State Farm Mutual Automobile Insurance Co. v. Boellstorff, 540 F.3d 1223, 1226 n. 7
    (10th Cir. 2008)). Moreover, “[t]he doctrine of judicial notice has been utilized, [s]ua sponte,
    when the defending party's motion for summary judgment is predicated on affirmative defenses
    . . . .” St. Louis Baptist Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir.
    1979). In this case, the Court takes judicial notice of the three medically related grievances filed
    by Mr. Dawson between December 2011 and August 2016, as entered into the record by Mr.
    Frickey at Mr. Dawson’s request on May 29, 2020. See (Doc. ## 259–259-1). Plaintiff submitted
    his First and Second Grievances for the Court’s consideration in support or his Response to Mr.
    Frickey’s Motion for Summary Judgment. See (Doc. # 270-1 at 7–10 (First Grievance)); (id. at
    11–14 (Second Grievance)).

                                                     10
Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 11 of 14




    undisputed facts demonstrate that Mr. Dawson failed to grieve, at any point, any

    conduct by Mr. Frickey. In fact, there is no evidence that he grieved any CDOC medical

    care provider’s failure to treat his acute abdominal pain. See generally (Doc. # 270-1).

    Accordingly, Mr. Frickey is entitled to summary judgment on Mr. Dawson’s remaining

    claim against him because Mr. Dawson failed to exhaust his administrative remedies

    with respect to that claim.

           2.     Mr. Dawson has Failed to Create a Genuine Issue of Material Fact for
                  Trial

           Mr. Dawson argues that the First and Second Grievances create a genuine issue

    of material fact as to whether he exhausted his administrative remedies. The Court finds

    that neither grievance satisfies the minimum requirement that Mr. Dawson provide

    prison officials with enough information to internally investigate and address his

    complaint regarding Mr. Frickey’s treatment of his abdominal pain. Kikumura, 461 F.3d

    at 1285. Accordingly, neither grievance creates a genuine issue of material fact for trial.

           Mr. Dawson argues that the First Grievance meets the exhaustion threshold

    under the PLRA because it grieves deliberate indifference to medical needs related to

    inadequate treatment. (Doc. # 270 at 14.) In doing so, Mr. Dawson encourages the

    Court to read the grievance broadly to concern his “dissatisfaction with the treatment he

    received during the series of medical appointments culminating in his meeting with

    Defendant [Frickey] on January 29, 2014.” (Id. at 13.) However, the First Grievance

    predates Mr. Dawson’s appointment with Mr. Frickey and is wholly unrelated to the

    acute abdominal pain Mr. Dawson claims Mr. Frickey failed to treat. Indeed, the First

    Grievance is narrow in scope, concerning a colonoscopy that needed to be rescheduled


                                                11
Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 12 of 14




    and Mr. Dawson’s family history of colon cancer. Mr. Dawson alleges that he “reported,

    but received no treatment, for disabling abdominal pain” at each medical appointment,

    but his First Grievance bears no mention of such pain. Therefore, his First Grievance

    failed to provide prison officials with enough information to investigate and address his

    complaints of abdominal pain.6

           Likewise, the Second Grievance does not create a genuine issue of material fact

    for trial with respect to whether Mr. Dawson satisfied the administrative exhaustion

    requirement. The Second Grievance concerns a lack of Hepatitis C monitoring over a

    two-year period and a delay in the determination of Mr. Dawson’s request to receive a

    new Hepatitis C medication. The Second Grievance was filed a year and a half after Mr.

    Dawson’s appointment with Mr. Frickey and bears no mention of pain complaints or

    inadequate treatment for acute symptoms. Accordingly, the Second Grievance does not

    provide notice that Mr. Frickey failed to provide treatment for abdominal pain or any

    other acute symptoms.7


    6 Mr. Dawson also asserts that the First Grievance put prison officials on sufficient notice of his
    complaint because the Step 3 Letter from Mr. DeCesaro mentions Mr. Frickey. (Doc. # 270 at
    15.) However, Mr. DeCesaro mentioned Mr. Frickey in his letter to confirm that Mr. Dawson’s
    colonoscopy was rescheduled by a medical care provider. See (Doc # 270-1 at 10) (“You met
    with a provider on 1/29/14 [Mr. Frickey] and another request for a colonoscopy was made on
    your behalf. Your treatment appears to be adequate and appropriate for your condition.”). Mr.
    DeCesaro’s letter does not indicate that prison officials were on notice of, or internally
    investigated, Mr. Dawson’s complaint that he had received inadequate treatment for abdominal
    pain from Mr. Frickey.
    7 Mr. Dawson asserts that CDOC waived its 30-day timeliness requirement with respect to Mr.
    Frickey by reviewing the Second Grievance on the merits. See (Doc. # 270-1 at 14) (stating
    “[t]his is the final administrative response in this matter and you have exhausted your
    administrative remedies”). The Court finds that, even if CDOC waived the 30-day requirement
    with respect to the content of the Second Grievance, said waiver would be limited to the subject
    matter of the grievance—i.e., ongoing Hepatitis C monitoring and Hepatitis C medication. Mr.
    Dawson’s Eighth Amendment claims concerning ongoing need for Hepatitis C treatment are no

                                                    12
Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 13 of 14




           The cases Mr. Dawson relies on to argue that the First and Second Grievances

    create a genuine issue of material fact are inapposite and do not cure his failure to put

    prison officials on notice of his complaint against Mr. Frickey. Mr. Dawson cites to Lewis

    v. Naku, No. CIVS070090RRBDADP, 2007 WL 3046013, at *5 (E.D. Cal. Oct. 18,

    2007), report and recommendation adopted, No. CIVS070090RRBDADP, 2008 WL

    895746 (E.D. Cal. Mar. 31, 2008), for the proposition that a plaintiff need not file a

    separate grievance each time he allegedly receives inadequate medical care for an

    ongoing condition. Assuming the same tenet holds true in the Tenth Circuit, Lewis is

    readily distinguishable from the instant case. The plaintiff in Lewis maintained

    throughout his administrative grievances that he received inadequate medical care for a

    particular injury and presented “the very same claim” in his complaint. Id. at *5. To that

    effect, the Lewis court found that “prison officials would not have been any[ ]more aware

    of the problem about which plaintiff was complaining had he re-started the grievance

    process each time he saw one of the defendants and continued to receive allegedly

    inadequate medical care for his back and knee injuries.” Id. By contrast, in this case, Mr.

    Dawson failed to submit any grievance that mentions inadequate treatment for

    abdominal pain symptoms, which is his only remaining claim against Mr. Frickey.

    Because Mr. Dawson’s grievances do not concern the subject matter of his claim




    longer before the Court. Dawson, 763 F. at 673 (affirming grant of summary judgment on Eighth
    Amendment claims to the extent they concerned ongoing need for Hepatitis C treatment). The
    Second Grievance does not relate to Mr. Dawson’s claim against Mr. Frickey for failure to treat
    acute abdominal pain, so Mr. DeCesaro’s review of the Second Grievance on the merits does
    not waive CDOC’s timeliness requirement with respect to the remaining claim against Mr.
    Frickey.

                                                  13
Case 1:16-cv-00489-CMA-NYW Document 284 Filed 12/10/20 USDC Colorado Page 14 of 14




    against Mr. Frickey, they do not establish the ongoing notice of inadequate medical

    treatment central to the Eastern District of California’s decision in Lewis.8

           Accordingly, Mr. Frickey is entitled to summary judgment on Mr. Dawson’s

    remaining claim against him for failure to exhaust his administrative remedies.

                                        IV.     CONCLUSION

           For the foregoing reasons, Defendant Nurse Practitioner Robert Frickey’s Motion

    for Summary Judgment on the Issue of Exhaustion (Doc. # 243) is GRANTED. It is

    ORDERED that summary judgment shall enter in favor of Defendant Frickey and

    against Plaintiff. Mr. Dawson’s Eighth Amendment claims against Dr. Ireland and Ms.

    Sicotte for deliberate indifference to his serious medical needs in failing to provide any

    treatment for acute pain remain.




           DATED: December 10, 2020


                                                         BY THE COURT:


                                                         _____________________________
                                                         CHRISTINE M. ARGUELLO
                                                         United States District Judge


    8 Plaintiff also cites to Gomez v. Winslow, 177 F. Supp. 2d 977 (N.D. Cal. 2001), which is
    distinguishable on a similar basis. In Gomez, the Northern District of California declined to
    construe the plaintiff’s amended complaint as asserting distinct claims for inadequate medical
    care that each required exhaustion where the plaintiff “made clear,” “beginning at the first level
    of the administrative grievance procedure, . . . that his concern was with the inadequate medical
    treatment he had received for hepatitis[.]” Id. at 982. As in Lewis, the Gomez court concluded
    that prison officials were on notice that the plaintiff “had been and was continuing to receive
    inadequate medical care for his hepatitis . . . .” Id. at 982. The same may not be said in this
    case, where Mr. Dawson failed to submit any grievances that concern the subject matter of his
    claim against Mr. Frickey.

                                                   14
